55 So. 3d 592 (2011)
BAY PARK TOWERS CONDOMINIUM ASSOCIATION, INC., Appellant,
v.
TRIPLE M. ROOFING, CORP., Appellee.
No. 3D09-3004.
District Court of Appeal of Florida, Third District.
March 16, 2011.
*593 Cuevas, Ortiz & Cubas and Andrew Cuevas, Miami, for appellant.
Derrevere, Hawkes, Black & Cozad and Bryan W. Black and Shirley Jean McEachern, West Palm Beach, for appellee Triple M. Roofing Corp.; Perez & Rodriguez, and Luis N. Perez, for appellee IRT Arcon, Inc., for appellee.
Before RAMIREZ, C.J., and SHEPHERD, J., and SCHWARTZ, Senior Judge.
PER CURIAM.

ON ORDER TO SHOW CAUSE
Upon consideration of the responses to this Court's December 22, 2010, order to show cause, including the response filed by former counsel, Berk, Merchant & Sims, PLC, and finding all of the responses to be insufficient, the Court awards, as a sanction, a reasonable attorney fee to Appellant for the prosecution of the appeal, to be assessed against both Triple M. Roofing Corporation and IRT-Arcon, Inc., to be paid in equal amounts by each party and their counsel, pursuant to section 57.105, Florida Statutes (2009) (stating an award of reasonable attorney fees is to be paid to the prevailing party "in equal amounts by the losing party and the losing party's attorney"). The case is remanded to the trial court for further proceedings in accordance herewith.